Citation Nr: 1031647	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  03-23 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for migraines, to include 
as secondary to an undiagnosed illness or chronic qualifying 
disability.

2.  Entitlement to service connection for fatigue and nausea, to 
include as secondary to an undiagnosed illness or chronic 
qualifying disability.

3.  Entitlement to service connection for a heart disorder, to 
include a heart murmur.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran served on active duty from February 1991 to May 1991, 
with at least three years of additional service.  The Veteran's 
service personnel records, including complete DD 214s, are not 
associated with the claims file.  As such, it is impossible to 
tell the complete dates of the Veteran's service.  This is 
through no fault of the Veteran.  When, as here, at least a 
portion of the service records cannot be located, through no 
fault of the Veteran, VA has a "heightened" obligation to more 
fully discuss the reasons and bases for its decision and to 
carefully consider applying the benefit-of-the-doubt doctrine.  
See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Given the heightened benefit of the doubt required, and 
considering the need for action towards a final resolution in 
this matter, the Board finds that the evidence indicates that the 
Veteran served in Southwest Asia in 1990 or 1991.  This evidence 
includes statements of the Veteran, statements in the medical 
records, and the fact that the single available DD 214 from 1991 
indicates two and a half months of foreign service and that the 
Veteran was called to active duty in support of Operation Desert 
Shield/Storm.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

38 U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts 
to get federal records "until the records are obtained unless it 
is reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  Here, 
much effort has been made to obtain the Veteran's complete 
service records, but the effort has not been sufficient.  In lieu 
of attempting to obtain the Veteran's records from his reserve 
unit, in June 2002, the Veteran was sent a letter which stated 
that the VA often had trouble getting records from reserve units 
so the Veteran should get his records himself and submit them.  
No effort was made by VA to obtain these records.  VA is required 
to attempt to obtain federal records, not to advise the Veteran 
to do it himself because it would be an administrative 
inconvenience for VA.  In June 2002, the Veteran advised VA that 
his records may be in Jacksonville, Florida; Homestead, Florida; 
or Hawaii.  It also does not appear that any specific requests 
were sent to the Army or Navy.  On remand, more detailed and 
thorough efforts to obtain the Veteran's service records must be 
made.

If these records cannot be obtained, then the Veteran's claim 
must be viewed with a heightened benefit of the doubt.  See 
O'Hare, supra.  Service in Southwest Asia has been conceded by 
the Board herein, but the dates of the Veteran's service may also 
need to be conceded as well.

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence for 
VA to make a decision on the claim.  Id.

Subject to various conditions, service connection may be granted 
for a qualifying chronic disability of a Veteran who served in 
the Southwest Asia Theater of Operations during the Persian Gulf 
War.  Among the requirements are that there are objective 
indications of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as fatigue, signs or symptoms involving the skin, 
headache, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, cardiovascular 
signs or symptoms, abnormal weight loss, and menstrual disorders.  
The illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more, under the appropriate 
diagnostic code of 38 C.F.R. Part 4, not later than December 31, 
2011.  By history, physical examination, and laboratory tests, 
the disability cannot be attributed to any known clinical 
diagnosis.  There must be objective signs that are perceptible to 
an examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum of 
a six-month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause other 
than being in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If signs 
or symptoms have been medically attributed to a diagnosed (rather 
than undiagnosed) illness, the Persian Gulf War presumption of 
service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 
1998).

Given that the Board has conceded service in Southwest Asia, the 
Veteran should be afforded a VA examination to determine whether 
chronic fatigue and migraines could be due to an undiagnosed 
illness.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA 
must provide a medical examination when it is necessary to decide 
the claim).

As for the heart disorder, it is unclear whether the Veteran was 
on active duty following a February 1992 Navy Reserves 
examination which contained an abnormal EKG.  Once the Veteran's 
dates of service have been confirmed or conceded, he should be 
afforded a VA examination which determines whether his current 
heart disorder began in service or has been continuous since 
service.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran.  Advise him that his 
service records have so far been unavailable.  
Advise him as to additional types of evidence 
which may support his claim, including buddy 
statements and statements from his family 
indicating when he went on active duty.  Ask 
him where in Jacksonville, Homestead, or 
Hawaii he believes his records may be kept.  
Ask him if he could have served under a 
service number other than his social security 
number or under a different name.

2.  After giving the Veteran ample time to 
respond to the above, make a thorough and 
complete attempt to obtain the Veteran's 
service records.  This attempt should include 
contacting the Veteran's reserve unit, 
contacting the Army, and contacting the Navy.  
It should also include contacting the 
specific locations identified by the Veteran 
in Jacksonville, Homestead, and Hawaii.  
Evidence of attempts to obtain these records 
should be associated with the claims file.

3.  Schedule the Veteran for a VA 
examination(s) to determine the nature and 
etiology of the heart disorder, chronic 
fatigue, and migraines.  The entire claims 
file must be made available to the VA 
examiner. Pertinent documents should be 
reviewed, including service treatment 
records, VA and private treatments records, 
and the statements of the Veteran.  If 
service treatment records remain unavailable, 
particular weight should be given to the 
Veteran's lay statements.

Chronic Fatigue. The examiner should state 
whether the Veteran's fatigue is attributable 
to any known clinical diagnosis.

If it is attributable to a known diagnosis, 
the examiner should offer an opinion as to 
whether chronic fatigue at least as likely as 
not had its onset in service, is related to 
service, was aggravated by service or a 
service- connected disability, or is 
symptomatic of a qualifying chronic 
disability associated with Gulf War service.

If it is not is attributable to a known 
diagnosis, indicate whether fatigue 
represents an objective indication of chronic 
disability resulting from an undiagnosed 
illness related to the Veteran's Persian Gulf 
War service, or a medically unexplained 
chronic multisymptom illness, which is 
defined by a cluster of signs or symptoms.

If the chronic fatigue represent an objective 
indication of chronic disability resulting 
from an undiagnosed illness or a chronic 
multisymptom illness, also describe the 
extent to which the illness has manifested.

Migraines/Headaches.  The examiner should 
state whether headaches are attributable to 
any known clinical diagnosis.  If it is 
attributable to a known diagnosis, the 
examiner should offer an opinion as to 
whether headaches at least as likely as not 
had its onset in service, is related to 
service, was aggravated by service or a 
service- connected disability, or is 
symptomatic of a qualifying chronic 
disability associated with Gulf War service.

If it is not is attributable to a known 
diagnosis, indicate whether headaches 
represent an objective indication of chronic 
disability resulting from an undiagnosed 
illness related to the Veteran's Persian Gulf 
War service, or a medically unexplained 
chronic multisymptom illness, which is 
defined by a cluster of signs or symptoms.

If the headaches represent an objective 
indication of chronic disability resulting 
from an undiagnosed illness or a chronic 
multisymptom illness, also describe the 
extent to which the illness has manifested.

Heart.  The examiner should offer an opinion 
as to whether a heart disorder at least as 
likely as not had its onset in service, is 
related to service, was aggravated by service 
or a service- connected disability, or is 
symptomatic of a qualifying chronic 
disability associated with Gulf War service.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

All necessary diagnostic testing should be 
conducted and commented upon by the examiner. 
All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

4.  After completing the above action, the 
claims should be readjudicated. If the claims 
remain denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative. After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

